     Case 2:21-cv-00456-JAM-KJN Document 15 Filed 08/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    AUMINTRIUS DAMOUR GUNN,                           No. 2: 21-cv-0456 JAM KJN P
12                           Plaintiff,
13            v.                                        FINDINGS & RECOMMENDATIONS
14    STANTON CORRECTIONAL
      FACILITY, et al.,
15
                             Defendants.
16

17

18          By order filed July 8, 2021, plaintiff was granted thirty days to file an amended complaint.

19   (ECF No. 14.) The July 8, 2021 order stated that failure to file an amended complaint within that

20   time would result in the recommendation of dismissal of this action. (Id.) Thirty days from that

21   date have now passed, and plaintiff has not filed an amended complaint, or otherwise responded

22   to the court’s order.

23          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

24   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

25          These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

27   after being served with these findings and recommendations, plaintiff may file written objections

28   with the court and serve a copy on all parties. Such a document should be captioned
                                                        1
     Case 2:21-cv-00456-JAM-KJN Document 15 Filed 08/17/21 Page 2 of 2


 1   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

 2   failure to file objections within the specified time may waive the right to appeal the District

 3   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 4   Dated: August 17, 2021

 5

 6

 7
     Gunn456.fta(2)
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
